               Case 3:21-mj-70212-MAG Document 18 Filed 03/11/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ELISE LAPUNZINA (NYBN 2540730)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6878
 7        FAX: (415) 436-7234
          Elise.LaPunzina@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. 3:21-mj-70212-MAG
                                                     )
14           Plaintiff,                              ) [PROPOSED] DETENTION ORDER
                                                     )
15      v.                                           )
                                                     )
16   MIRANDA DEVLIN,                                 )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On February 12, 2021, defendant Miranda DEVLIN (“M. Devlin”) made her initial appearance
20 before this Court on a criminal complaint charging her with false statements and mail fraud, in violation

21 of 18 U.S.C. §§ 1014 and 1341. M. Devlin was represented by retained counsel Julia Jayne. The

22 government was represented by Assistant United States Attorney Elise LaPunzina. After being advised

23 of her rights, the charges, and maximum penalties, M. Devlin was released on a bond agreed to by the

24 parties. The bond specified strict conditions of release, including GPS location monitoring by Pretrial

25 Services.

26           This matter came before the Court again on March 8, 2021, for a detention hearing following M.
27 Devlin’s March 2, 2021, arrest on a pretrial release violation relating to alleged tampering with the GPS

28 device. The defendant was present and represented by Assistant Federal Public Defender Elisse

     [PROPOSED] DETENTION ORDER                     1                                            v. 11/01/2018
     3:21-mj-70212-MAG
              Case 3:21-mj-70212-MAG Document 18 Filed 03/11/21 Page 2 of 3




 1 Larouche. The government moved for detention, and the defendant opposed. At the hearing, counsel

 2 submitted proffers and arguments regarding detention.

 3          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

 4 the record, the Court finds by a preponderance of the evidence that no condition or combination of

 5 conditions will reasonably assure the defendant’s appearance as required and clear and convincing

 6 evidence that no condition or combination of conditions will reasonably assure the safety of any other

 7 person or the community. Accordingly, the defendant must be detained pending trial in this matter.

 8          The present order supplements the Court’s findings and order at the detention hearing and serves

 9 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

10 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the bases for its

11 conclusion: based on information set forth in the criminal complaint, a related search warrant affidavit,

12 and information provided to the Court by Pretrial Services, the Court finds that M. Devlin poses a

13 significant economic danger to the community given her rampant use of other people’s identities to

14 commit a wide variety of crimes, including misrepresenting herself as retained counsel for individuals

15 facing serious criminal charges in state courts. The Court finds that M. Devlin is also a risk of flight

16 given her ability to assume other people’s identities, her history of defrauding various courts, and her

17 recent acts of tampering with the GPS device which was a condition of pretrial release when the Court

18 first heard this case.

19          This finding is made without prejudice to the defendant’s right to seek review of defendant’s

20 detention or to file a motion for reconsideration if circumstances warrant it.

21          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

22          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

23 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

24 sentences or being held in custody pending appeal;

25          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

26 and,

27          3.      On order of a court of the United States or on request of an attorney for the government,

28 the person in charge of the corrections facility in which the defendant is confined shall deliver the

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     3:21-mj-70212-MAG
             Case 3:21-mj-70212-MAG Document 18 Filed 03/11/21 Page 3 of 3




 1 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

 2 court proceeding.

 3         IT IS SO ORDERED.

 4

 5 DATED: March 11, 2021                                      ______________________________
                                                              HONORABLE LAUREL BEELER
 6
                                                              United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER                    3                                          v. 11/01/2018
     3:21-mj-70212-MAG
